Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 1 of 6

 

SOP 227.02

Attachment 6

6/28/18

se
( GEORGIA DEPARTMENT OF CORRECTIONS
Georgia’

Nathan Deal Gregory Dozier
Governor Commissioner

Notification of Referral to the Criminal Investigations Division (OPS)

TO: David Zavala GDC# 1000727033

FROM: Warden Benjamin Ford
Georgia Diagnostic & Classification Prison

RE: GRIEVANCE # 281515

This memorandum is in response to your grievance that was filed on _ 01/09/2019
Upon review, it has been determined that due to the nature of the allegation, an
investigation is warranted.

Therefore, a copy of your grievance has been forwarded to the Georgia Department of
Corrections Criminal Investigations Division on 01/23/2019 for review. The Criminal
Investigations Division will determine what action is appropriate. As a result, this letter
serves as the formal response to your grievance and effectively closes your grievance.
Although this letter effectively closes your grievance, the investigative process will
continue. The decision to forward your grievance to the Criminal Investigations Division
and to close your grievance is not appealable.

You will be notified uponthe completion of the investigation by The Criminal
Investigations Division//

 

 

)
“Zh 7 . /_ SAG
Wardewshiperinteyshsf Date a
‘\l) AMA sto00727073 [S19
“Sifender GDCID# * Date

GoM
EXHIBIT b

Retention Schedule: Upon Completion, this form shall be maintained with the grievance packet for four (4) years
and then destroyed.

 
Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 2 of 6

SOP 227.02
— Attachment 6
6/28/18

   

( GEORGIA DEPARTMENT OF CORRECTIONS

Georgia

Nathan Deal Gregory Dozier
Governor Commissioner

Notification of Referral to the Criminal Investigations Division (OPS)

TO: David Zavala GDC# 1000727033

FROM: Warden Benjamin Ford
Georgia Diagnostic & Classification Prison

RE: GRIEVANCE # 2815145

This memorandum is in response to your grievance that was filed on 01/09/2019
Upon review, it has been determined that due to the nature of the allegation, an
investigation is warranted.

Therefore, a copy of your grievance has been forwarded to the Georgia Department of
Corrections Criminal Investigations Division on 01/23/2019 for review. The Criminal
Investigations Division will determine what action is appropriate. As a result, this letter
serves as the formal response to your grievance and effectively closes your grievance.
Although this letter effectively closes your grievance, the investigative process will
continue. The decision to forward your grievance to the Criminal Investigations Division
and to close your grievance is not appealable.

Investigations Divisions’ _.

E

You will be notified yy completion of the investigation by The Criminal

 

 

A,
A LP 2F
W arden/Superimendehr: x Date
/
Offender GDCID= Date

ECEIVED

\ jan ga 28 |
7 sReteationSeredule: Upon Completion, this form shall be maintained with the grievance packet for four (4) vears
"and then destroyed.

\ _—
\ ae

a
Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 3 of 6

ZAVALA, DAVID
GDC# 1000727033
GR# 281515.

SOP 227.02
Attachment 7
6/28/18

Codes for Rejected Grievance
(Formal)

1. More than one issue per grievance.
2, Grievance filed out of time frames as outlined in policy.

3. Non-grievable issue:

a. Does not affect the offender personally

b. Issue outside the Department’s control, including parole decisions, sentences, probation
revocation, court decisions, and any matters established by laws of the state;

c. Disciplinary actions, including any warnings, sanctions, fees, or assessments;

d. Involuntary Assignment to Administrative Segregation;

e. Co-Pay Charge for Health Care;

f. Transfer of offender between Institutions;

g. Housing assignments, program assignments, security classifications or work assignments,
unless there is an alleged threat to the offender’s health or safety;

h. Requests for special religious accommodation outside the accommodations allowed for by
policy;

i. Sexual Abuse and Sexual Harassment shall be forwarded to the Institutional Sexual Assault
Response Team (SART) and processed according to SOP 208.06;

J. GOAL Devices including issuance, usage, access, loss or termination of privileges, repair or

replacement of the tablets, etc.

4. Grievance includes threats, insults, profanity or racial slurs.
5. Exceeded Grievance Filing Limit.
6. Grievance contains any extra pages other than those allotted and has any writing on the backside of a

page.

 

 
Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 4 of 6

SOP IIBO5-0001
Attachment 10

 

 

6/01/04
GEORGIA DEPARTMENT OF CORRECTIONS
GEORGIA DIAGNOSTIC & CLASSIFICATION PRISON
PO BOX 3877
Phone: 770-504-2000 +
FAX: 770-504-2006 +
Nathan Deal HOMER BRYSON
Governor Commissioner
‘ , —s
w’\ e
Grievance Number st\ S\ >)
Memorandum a"
Date: __ |
To: Area Supervisor Goody/PUGH
From: Deputy Warden of Care & Treatment Theresa Thornton
» : B

Re: Formal Grievance

The attached informal grievance from Davi D ZL ALG lp LD. ‘ co 13 7083 was

received in my office. I am requesting the following action(s) be taken:

____ Meet with inmate and explain standard operating procedures regarding his request.
"__ Schedule and meet with this inmate and discuss the status of this request.
X_ Follow up and provide documentation of follow up.
____ Advise this should be handled through disciplinary hearing and or disciplinary appeal
Process.
___ Advise this should be handled through medical co-pay appeal process.

The necessary action(s) will need to be taken and a response provided to my office by
(no later than 5 days from receipt). The inmate should sign and date
below as well as the staffs who discuss it.

Matter discussed:

 

 

The above was discussed with me and the problem is being resolved.

 

 

Inmate Signature / Date Staff Signature / Date

RECEIVED

| JAN LE 2019

 

 

GA DIAG. & CLASS, PRISON

 
Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 5 of 6

CONFIDENTIAL sea i
| Offender GRIEVANCE FORM (Facsime) SOP

 

 

———————
INSTITUTIONAL STASF USE ONLY

OFFENDER NAME fh ae ALA OFFENDER NUMBER 400042 7S 33

nm Cok GRIEVANCE NUMBER La } |
er Ee ep encu ceak| ox | 9 be ral |

DATE COMPLETED FOR
DATE APPEAL RECEIVED

 

 

a I

THIS FORK MUST SE SOMPLETED IN INK. YOU MUST INCLUBE SPECI INFORMATION CONC
GF PERSONS INVOLVED, AND WITNESSES.

ERNING YOUR GRIEVANCE T9 HCLUDE DATES, NAMES

DESCRIPTION OFINCDENT: -
on vhs — 10% AT epporsiatel. By iS Ave cing Let TRATION AS

   
 
  
 
  

  

5 uJ seal acs AIMPLCSEYN NS es S
THANE. SDE CL ANCE - t EAR ee m4 wee OR Tinos oie es ee

Se Eee

   
   

 

2 AAS CAT GE on abet . ; a
Sons sede Oo an Tene MANER. it ie ek fnals menrtAl. FRemmMenT IN 4 Tamed Mavee

 

su Wat MR HLS BEY

   
 

Head Accounts Foe Hes ALANS Jot HAT wio_Peraeh et ——

~ Cap Aus 13 iN | | ss

NGHADER Signature
ihe exswer is No, please explain wry:

fs this grevence being Tied wehin the 10 day tre limit? oR answer ©) a or Oho ma ORANGE EATER
IN THe Deen on 1-4-2014 And © ieee HE wey TAKS
RecAuse | RC bing ses eS eT DATION riot TO INTERALT ward ME UNLESS THEY WHERE

VacsenT —+ te ee

ene
aes a oe

 
Case 5:19-cv-00383-TES-CHW Document 37-7 Filed 06/04/20 Page 6 of 6

GETEVANCE FORM ATTACHMENT _

DoE TO A RESTRICTION ON My PeRson Paced BY Dws MR-Poiste,
TN WKICA T MUST DE EscoRtTES BY G STAFE MEMBERS AND ONLY AN LT,
og ASale CAN ODEN MY FLAR. There WAS BEEN NUMEROUS INCIDENTS aN
IRCA WOT ONLY, (1 CONSTETUTION OL Rms Bot Also MY HUMAN Preis HAVE
BEEN VIOLATED. fog EYAMLE, rot MEALS HAVE NOT BREN SERVED UNTHIL WES
AFTER AQQINING TO THE LF~-wine DeM> MA¢inG THEM CoLd NIEALS. THAT 38 TE
AMON stows U0 70 See THEM - IE Woy s Am NOV Feo 4Jar4 AS On 1.3.20\4
WHEN STAFF WAS NECLEGENT AROdT SERVING my LUNCH, THEN THERE 2S THE
avcavenT ON 4.4,20\4 , WHEN UNTT MANAGE MR. BAL WAS IN THE DORM RUNNING
SHONERS « EVEN AFTER PEMINDING HIM VARTOUS TrMEs THAT ZT NEEOEDS MY ScHEDuLEd
SHONER, HE SHONED INDTFFERENCE DO IK Human Rrols RY TetINo CERT OF FsteRs "as
Poise 1 RYT Wun DOWN AS PeFisen™ AND NENT Home THAT FexpAY waortouT GIVING ME
OWER, “FENCE THIS RESTRICTION WAS DLACED ON MY PEpson 1.2,20\4 + HAVE
YET TO RECIEVE ANY Cet\ SANITATION Wien THE REST OF THE DORM DDE Aud
My DAILY RECREATIONAL YARD cAI) AND Oe ae TIME OR my WELL 99 mire
SEITINN ON THE Tpad Kxosk. that ANd THe FACT THAT All OTHER INMATES wee uN
MINES GFE TRE RANGE IM HOUSED on BEFORE REINO PVPKED IN LE 2ib AND DT
THES REsTeTeTaoH GIVES ME REASON TO Reniave DWs Me: POLITE TS TMype 6 ME TO
on Tits Loven ones fon HEP AFTER He ASSAULTED ME OW (2-31, 2018 . INMMeES
sot ae on f io a (Ete DuBase F-410, ANd THE F~WwiNe CamARAS <tOULD BE
frend Dew eee ce ae se ce. AND VEOLATIGN OF CONSTITUTIONAL AND

YESoWWTION REQuesTeD:

EU THAT t Re ImMeozatLy TRANSFERD TOA safe FACILITY, 26 fe
OF PPSTESSTOWAL STANDAE HS Anity DOT OF imal ectiTS Be Be alestet ng sawesteane
WES ESSN POCPERIN , Spo THAT THE PSTRAcTION BE LIFTED. UTE THAT THE Geethrcnels
TESED TO WERE ATLEAST A_SRREENT CAN INSURE MY NEEDS AND “THE AKIN Tees
B Aw INTTIVED WO Ae MET. ST Tuar Me. POLITE Be HELD RESDINCEALE FO CEES PLY
TINGURE THAT AL MY DAGLY NEES AND ACTiVITIes EAM INTITLED T Ape mir. S18 TT

(INST MANAGER WE Dal cS HELO ACCOUNTABLE fOR tS NEGE mey
~WAT THE MEALS AND Toay See Be AOS uP: EQLEGANCE AND anaupEs

RESPECTRIIY SoBMATED j
DAD ARAL

1.4.2019

 

 
